It is suggested upon rehearing that the court has not treated the assignment of error as to the action of the trial court in dissolving the injunction. True, this question was inadvertently overlooked when dealing with the more important ones, but a decision of same can serve no useful purpose, except to determine whether or not the respondent has a cause of action upon the injunction bond, and this has been made a moot question by the appellee by an express waiver of any damages or right to sue therefor growing out of the issuance of the injunction. The brief for the appellee says:
"In order, however, to relieve this case from any complications as to the dissolution of the injunction, appellees hereby waive any rights they may have to bring suit on the injunction bond given by appellant and release appellant from any liability arising from any breach of the injunction bond by appellant, hereby consenting that this may be entered of record by the court."
The court is still of the opinion that the appellee is entitled to interest, as outlined in the foregoing opinion.
The rehearing is denied.